Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a height adjustable patient support comprising an actuator operable to pivot a leg assembly relative to a frame to raise or lower said frame between a lowermost position and an uppermost position; and a spring assembly having a spring with a spring stroke, said spring assembly being independent of and spaced from said actuator, wherein said leg assembly is decoupled from said spring assembly, but when in said lowermost position said leg assembly engages said spring assembly and applies a compressive force on said spring wherein said spring generates a spring force to bias said leg assembly toward said uppermost position to thereby reduce the force needed to raise the frame from said lowermost position over a range of motion, and said leg assembly no longer applying said compressive force on said spring when said leg assembly has moved beyond said range of motion.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673